DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because of following informalities:
The abstract contains phrases, “embodiments of the present disclosure” (line 1), “in some embodiments” (line 2) and “other embodiments may be disclosed and/or claimed” (last line) which can be implied.  See MPEP § 608.01(b).
The abstract contains phrases, “relate generally ... ” (line 1) and “For example” (line 2) which can be implied.  See MPEP § 608.01(b).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pao et al (US Publication No. 2019/0387579) in view of Davydov et al (US Publication No. 2019/0239245).

Regarding claim 1, Pao teaches, one or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, are to cause a user equipment (UE) to [FIGS. 2; their related description; ¶0025 and 0058-0059, storage device 210/memory storing instructions that, when executed by processor, are to cause the communication device to perform action(s)]: 
receive a message that includes configuration information associated with a plurality of physical downlink channels [FIGS. 2-4 and their related descriptions; ¶0028 and 0031-0034, (communication deice) determines QCL assumption according to an indication (step 302); note that the indication (e.g., TCI state) is determined according to a DL control information (i.e., message for being received from the network) which schedules the plurality of PDSCHs, see ¶0034], wherein the plurality of physical downlink channels are associated with a common value for a higher-layer index [FIGS. 2-4 and their related descriptions; ¶0029 and 0031-0034 and 0037-0039, (the communication device) receives at least one PDSCH of a plurality of PDSCHs according to the QCL assumption from a network; note that the network includes at least one serving cell determined according to a cell group ID, thus the plurality of PDSCHs (i.e., plurality of physical downlink channels) are associated with the cell group ID (i.e., a common value for a higher-layer index)], and wherein the configuration information includes an indication that: a first set of the plurality of physical downlink channels are quasi co-located (QCLed) with each other with respect to a spatial reception (Rx) parameter [FIGS. 2-4 and their related descriptions; ¶0033-0034 and 0037-0039, at least two of the plurality of PDSCHs are associated with a plurality of indications (e.g., a plurality of TCI states); note that it is implied that remaining PDSCHs other than the at least two of the plurality of PDSCHs associated with the plurality of indications have the same TCI state (i.e., QCLed)] and a second set of the plurality of physical downlink channels that are not QCLed with each other [FIGS. 2-4 and their related descriptions; ¶0033-0034 and 0037-0039, at least two of the plurality of PDSCHs are associated with a plurality of indications (e.g., a plurality of TCI states); note that the at least two of the plurality PDSCHs have different TCI states (i.e., not QCLed)];
process, based on the configuration information, a portion of the physical downlink channels [FIGS. 2-4 and 6 and their related descriptions; ¶0033-0034 and 0037-0039, (the communication device) receives/processes, based on the indication, at least one of the plurality of PDSCHs; further see FIG. 6, sending HARQ-ACK feedback regarding the PDSCHs is also considered as “process(ing)”]; and 
determine not to process, based on the configuration information, another portion of the physical downlink channels [FIGS. 2-4 and 6 and their related descriptions; ¶0033-0034 and 0037-0039, (the communication device), based on the indication, does not decode remaining PDSCH(s) of the plurality of PDSCHs].  
Although Pao teaches, “process, based on the configuration information, a portion of the physical downlink channels; and determine not to process, based on the configuration information, another portion of the physical downlink channels” as set forth above, Pao does not explicitly teach (see, emphasis), process a first set of physical channels; and determine not to process a second set of physical channels.
However, the feature “process a first set of physical channels that are quasi co-located (QCLed) with each other with respect to a spatial reception (Rx) parameter; and determine not to process a second set of physical channels that are not QCLed with each other” is a known technique in the field Applicant’s endeavor, e.g., telecommunication art.
In particular, Davydov teaches, process a first set of physical channels that are quasi co-located (QCLed) with each other with respect to a spatial reception (Rx) parameter [¶0059, performs simultaneous reception when antenna ports used by physical channels are quasi co-located with respect to spatial receiving parameters]; and determine not to process a second set of physical channels that are not QCLed with each other [[¶0059, determines not to perform the simultaneous reception when antenna ports used by physical channels are not quasi co-located with respect to spatial receiving parameters].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of Pao with “process a first set of physical channels that are quasi co-located (QCLed) with each other with respect to a spatial reception (Rx) parameter; and determine not to process a second set of physical channels that are not QCLed with each other” taught by Davydov to reach the claimed invention as set forth above. Since one having ordinary skill in the art could have recognized that applying the known technique taught by Davydov into the system of Pao would have yield predictable results and/or resulted in the improved system, such a modification (or application) would have involved the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 2, Pao in view of Davydov teaches, all the limitations of claim 1 as set forth above. Pao further teaches, wherein the plurality of physical downlink channels include a physical downlink control channel (PDCCH) or physical downlink shared channel (PDSCH) [FIGS. 2-4 and their related descriptions; ¶0029 and 0031-0034 and 0037-0039, note that the physical downlink channels are PDSCHs].  

Regarding claim 3, although Pao in view of Davydov teaches, all the limitations of claim 1 and particularly, “processing the first set of physical downlink channels” as set forth above, Pao in view of the disclosure of Davydov with respect to ¶0059 does not explicitly teach (see, emphasis), processing the first set of physical downlink channels is further based on a common subcarrier spacing or cyclic prefix type associated with the first set of physical downlink channels.
However, the feature “processing the first set of physical downlink channels is further based on a common subcarrier spacing or cyclic prefix type associated with the first set of physical downlink channels” is a known technique in the field Applicant’s endeavor, e.g., telecommunication art.
In particular, Davydov further teaches, processing physical channels is further based on a common subcarrier spacing or cyclic prefix type associated with the first set of physical downlink channels [¶0073, the simultaneous reception of different reception types can be supported by the UE only when the same numerology, e.g., subcarrier spacing (SCS) and cyclic prefix (CP) types, is used for transmission of the corresponding reception types].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of Pao in in view of Davydov with respect to ¶0053 with “processing physical channels is further based on a common subcarrier spacing or cyclic prefix type associated with the first set of physical downlink channels” taught by Davydov to reach the claimed invention as set forth above. Since one having ordinary skill in the art could have recognized that applying the known technique further taught by Davydov into the system of Pao would have yield predictable results and/or resulted in the improved system, such a modification (or application) would have involved the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 4, Pao in view of Davydov teaches, all the limitations of claim 1 and particularly, “processing the first set of physical downlink channels" as set forth above, and Davydov further teaches, processing the first set of physical downlink channels is further based on QCL of a reference physical channel [¶0072, when simultaneous reception is indicated for the UE, the UE can identify a QCL assumption for all physical channels according to the reference physical channel of a certain reference type].  

Regarding claim 5, Pao in view of Davydov teaches, all the limitations of claim 1 and particularly, “the reference physical channel" as set forth above, and Davydov further teaches, wherein the reference physical channel is determined based on a reception type, a reception type combination, a component carrier index, or a bandwidth part index [¶0072, the reference physical channel can be determined according to priority rules including a reception type, a reception type combination, a carrier index, or a bandwidth part index].  

Regarding claim 6, although Pao in view of Davydov teaches, all the limitations of claim 1 and particularly, “not processing the second set of physical channels“ as set forth above, Pao in view of the disclosure of Davydov with respect to ¶0059 does not explicitly teach (see, emphasis), not processing the second set of physical downlink channels is further based on a lack of a common subcarrier spacing or cyclic prefix type associated with the second set of physical downlink channels.
However, the feature “not processing the second set of physical downlink channels is further based on a lack of a common subcarrier spacing or cyclic prefix type associated with the second set of physical downlink channels” is a known technique in the field Applicant’s endeavor, e.g., telecommunication art.
	However, Davydov further teaches, not processing the second set of physical downlink channels is further based on a lack of a common subcarrier spacing or cyclic prefix type associated with the second set of physical downlink channels [¶0073, the simultaneous reception of different reception types can be supported by the UE ONLY when the same numerology, e.g., subcarrier spacing (SCS) and cyclic prefix (CP) types, is used for transmission of the corresponding reception types; note that it is implied that if the same numerology is not used (i.e., lack of a common subcarrier spacing), the simultaneous reception for different reception types are not performed/processed].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of Pao in view of Davydov with respect to ¶0059 with “not processing the second set of physical downlink channels is further based on a lack of a common subcarrier spacing or cyclic prefix type associated with the second set of physical downlink channels” further taught by Davydov to reach the claimed invention as set forth above. Since one having ordinary skill in the art could have recognized that applying the known technique taught by Davydov into the system of Pao would have yield predictable results and/or resulted in the improved system, such a modification (or application) would have involved the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 7, Pao in view of Davydov teaches, all the limitations of claim 1 as set forth above, and Davydov further teaches, wherein the instructions are further to cause the UE to determine a priority for processing the first set of physical channels [¶0072, the reference physical channel can be determined according to priority rules including a reception type, a reception type combination, a carrier index, or a bandwidth part index; note that this requires determining the priority rule].  

Regarding claim 8, Pao in view of Davydov teaches, all the limitations of claim 7 as set forth above, and Davydov further teaches, wherein the priority is determined based on a reception type, a reception type combination, a component carrier index, or a bandwidth part index [¶0072, the reference physical channel can be determined according to priority rules including a reception type, a reception type combination, a carrier index, or a bandwidth part index].  

Regarding claim 9, claim 9 recites similar features to claim 1 except for “retrieve” the configuration information from the memory. 
Pao does not explicitly teach (see, emphasis), “retrieve” the configuration information from the memory.
However, the feature, “retrieve configuration information from memory” is a known technique in the field Applicant’s endeavor, e.g., telecommunication art.
In particular, Davydov further teaches, “retrieve” configuration information from memory [¶0087, (the UE) comprises a memory interface configured to retrieve the TCI from a memory].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of Pao with “retrieve configuration information from memory” taught by Davydov to reach the claimed invention as set forth above. Since one having ordinary skill in the art could have recognized that applying the known technique taught by Davydov into the system of Pao would have yield predictable results and/or resulted in the improved system, such a modification (or application) would have involved the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
	Therefore, claim 9 is rejected at least based on a similar rational applied to claim 1.

Regarding claim 10, claim 10 is rejected at least based on a similar rational applied to claim 2.  

Regarding claim 11, claim 11 is rejected at least based on a similar rational applied to claim 3.  

Regarding claim 12, claim 12 is rejected at least based on a similar rational applied to claim 4.  

Regarding claim 13, claim 13 is rejected at least based on a similar rational applied to claim 5.  

Regarding claim 14, claim 14 is rejected at least based on a similar rational applied to claim 6.  

Regarding claim 15, claim 15 is rejected at least based on a similar rational applied to claim 7.  

Regarding claim 16, claim 16 is rejected at least based on a similar rational applied to claim 8.  

Regarding claim 17, Pao teaches, one or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, are to cause a next-generation NodeB (gNB) to [FIG. 1; its related description; ¶0058-0059, note that every base station contains storage device/memory storing instructions that, when executed by processor, are to cause the base station to perform action(s)]: 
determine configuration information [FIGS. 2-4 and their related descriptions; ¶0028 and 0031-0034, (communication deice) determines QCL assumption according to an indication from a network/gNB (see, ¶0021-0022); note that the indication (e.g., TCI state) is determined according to a DL control information which schedules the plurality of PDSCHs, see ¶0034, thus the DL control information for the TCI indication is determined and transmitted by the network/gNB], wherein the plurality of physical downlink channels are associated with a common value for a higher-layer index [FIGS. 2-4 and their related descriptions; ¶0029 and 0031-0034 and 0037-0039, (the communication device) receives at least one PDSCH of a plurality of PDSCHs according to the QCL assumption from a network; note that the network includes at least one serving cell determined according to a cell group ID, thus the plurality of PDSCHs (i.e., plurality of physical downlink channels) are associated with the cell group ID (i.e., a common value for a higher-layer index)], and wherein the configuration information includes an indication that the plurality of physical downlink channels are quasi co-located (QCLed) with respect to a spatial reception (Rx) parameter [FIGS. 2-4 and their related descriptions; ¶0033-0034 and 0037-0039, at least two of the plurality of PDSCHs are associated with a plurality of indications (e.g., a plurality of TCI states); note that it is implied that remaining PDSCHs other than the at least two of the plurality of PDSCHs associated with the plurality of indications have the same TCI state (i.e., QCLed)]; and 
encode a message for transmission to the UE that includes the configuration information  [FIGS. 2-4 and their related descriptions; ¶0028 and 0031-0034, note that the DL control information for the TCI indication requires to be encoded for transmission to the UE].
Although Pao teaches, “determine configuration information” as set forth above, Pao does not explicitly teach (see, emphasis), configuration information for a plurality of physical channels to be received simultaneously by a user equipment (UE).
However, the feature “configuration information for a plurality of physical channels to be received simultaneously by a user equipment (UE)” is a known technique in the field Applicant’s endeavor, e.g., telecommunication art.
In particular, Davydov teaches, configuration information for a plurality of physical channels to be received simultaneously by a user equipment (UE) [¶0087, the transmission configuration indicator (TCI) is configured for a control channel and a data channel; ¶0059, performing simultaneous reception when the physical channel are quasi co-located with respect to spatial receiving parameters; note that since the TCI (indicating QCL parameter) is used for a plurality of physical channels to be received simultaneously by the UE]; ... encode a message for transmission to the UE that includes the configuration information   [¶0087, one or more processors can be configured to encode, at the gNB for transmission to the UE, information in the control channel and the data channel, as in block 540]..
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of Pao with “configuration information for a plurality of physical channels to be received simultaneously by a user equipment (UE)” taught by Davydov to reach the claimed invention as set forth above. Since one having ordinary skill in the art could have recognized that applying the known technique taught by Davydov into the system of Pao would have yield predictable results and/or resulted in the improved system, such a modification (or application) would have involved the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 18, claim 18 is rejected at least based on a similar rational applied to claim 2.

Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure. 
Islam et al (US Publication No. 2020/0229008) [¶0129 and 0134]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                                                                                                               

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469